 

Exhibit 10.1

 

THIRD AMENDMENT TO SECURITIES PURCHASE AGREEMENT,

AMENDMENT TO DEBENTURES AND REAFFIRMATION OF SECURITY DOCUMENTS

 

This Third Amendment to Securities Purchase Agreement, Amendment to Debentures
AND REAFFIRMATION OF SECURITY DOCUMENTS (this “Amendment”) is dated as of
September 19, 2017, and is by and among DISCOVERY ENERGY CORP., a Nevada
corporation (the “Company”), DEC FUNDING LLC, a Texas limited liability company
(“Original Purchaser”), TEXICAN ENERGY CORPORATION, a Texas corporation (“New
Purchaser”) and, for purposes of Section 4, DISCOVERY ENERGY SA PTY LTD, a
company formed under the laws of Australia (“Australian Subsidiary”). The
Company, Original Purchaser, New Purchaser and, for purposes of Section 4, the
Australian Subsidiary are hereinafter sometimes collectively referred to as the
“Parties” and each individually as a “Party”.

 

WHEREAS, the Company, Original Purchaser and New Purchaser are party to that
certain Securities Purchase Agreement dated May 27, 2016, as amended by the
First Amendment to Securities Purchase Agreement dated August 16, 2016 and the
Second Amendment to Securities Purchase Agreement dated February 10, 2017 (the
“SPA”);

 

WHEREAS, each of Original Purchaser and New Purchaser desires to purchase
additional Debentures from time to time in accordance with the terms of this
Amendment and the SPA;

 

WHEREAS, subject to the satisfaction of the conditions precedent set forth
herein, the Parties desire to amend the SPA as set forth herein to facilitate
Original Purchaser’s and New Purchaser’s purchase of such additional Debentures;
and

 

WHEREAS, pursuant to the SPA, the Company has issued to Original Purchaser and
New Purchaser certain Debentures, as amended by the First Amendment to Senior
Secured Convertible Debentures dated as of July 18, 2017 (the “First Debenture
Amendment”) and the Parties hereto desire to further amend the Debentures as set
forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Amendment, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company, Original Purchaser and
New Purchaser agree as follows:

 

1.       Definitions. Capitalized terms used in this Amendment but not otherwise
defined herein have the meanings given such terms in the SPA. The SPA, as
amended by this Amendment, is hereinafter referred to as the “Agreement”.

 

2.       Amendments to SPA. Subject to the satisfaction of the conditions
precedent set forth in Section 5, each of the Company, Original Purchaser and
New Purchaser agree to amend the SPA as follows:

 

(a)       The definition of “Principal Amount” in Section 1.1 of the SPA is
hereby amended by replacing the reference therein to “$2,850,000” with
“$3,350,000”.

 

(b)       The definition of “Additional Option Termination Date” in Section 1.1
of the SPA is hereby amended by replacing the reference therein to “March 31,
2018” with “July 31, 2018”.

 

 

 

  

(c)       The definition of “Warrants” in Section 1.1 of the SPA is hereby
amended and restated in its entirety to read as follows:

 

““Warrants” means the Common Stock purchase warrants delivered to Original
Purchaser at the Closing in accordance with Section 2.2(a) hereof and pursuant
to any amendment to this Agreement, which Warrants shall be exercisable
immediately and have a term of exercise equal to three years from the date of
the issuance thereof, in the form of Exhibit B attached hereto.”

 

(d)       Each reference to “2017 Option” in the SPA is hereby replaced with
“2018 Option”.

 

(e)       Section 2.1(b) of the SPA is hereby amended by replacing the reference
therein to “$2,850,000” with “$3,350,000”.

 

(f)       Sections 2.1(c) and 2.1(d) of the SPA are hereby amended and restated
in their entirety to read as follows:

 

“(c)    After the Closing Date through and including January 31, 2018, Original
Purchaser shall have the option to purchase (without the consent of the then
current Purchasers), upon three (3) Trading Days’ advance notice to Company, up
to an additional $10,000,000 in principal amount of the Debentures (the “2018
Option”) in a single additional closing upon the same terms and conditions as
one or more of the Debentures previously issued to Original Purchaser, with a
conversion price of $0.20; provided, that if during the period between January
31, 2017 and the exercise date of the 2018 Option, Company (i) issued additional
Debentures to another Purchaser (other than pursuant to Section 6 of the Second
Amendment to this Agreement or pursuant to the Third Amendment to this
Agreement) or (ii) consummated an equity issuance (excluding the issuance of any
Debentures) with another Person preceding such exercise date and, in either
case, the issuance price of such Capital Raise was less than $0.20 per share,
then the conversion price for the 2018 Option shall be such lesser price. Upon
an exercise of the 2018 Option, Original Purchaser shall deliver to Company or
at Company’s written direction, via wire transfer of immediately available
funds, an amount up to $10,000,000, and Company shall deliver to Original
Purchaser the additional Debenture, and Company and such Purchaser shall deliver
the other items set forth in Section 2.2 deliverable at each Supplemental
Closing.  Upon satisfaction of the covenants and conditions set forth in
Sections 2.2 and 2.3 with respect thereto, each Supplemental Closing shall occur
at the offices of Company Counsel or such other location as the parties shall
mutually agree.

 

(d)       Until the occurrence of the Additional Option Termination Date,
following an exercise of the 2018 Option, Original Purchaser shall have the
option to purchase (without the consent of the then current Purchasers), upon
three (3) Trading Days’ advance notice to Company, up to an additional
$10,000,000 in principal amount of the Debentures (the “Additional Option”) in a
single additional closing upon the same terms and conditions as one or more of
the Debentures previously issued to Original Purchaser, with a conversion price
of $0.20; provided, that if during the period between January 31, 2017 and the
exercise date of the Additional Option, Company (i) issued additional Debentures
to another Purchaser (other than pursuant to Section 6 of the Second Amendment
to this Agreement or pursuant to the Third Amendment to this Agreement) or (ii)
consummated an equity issuance (excluding the issuance of any Debentures) with
another Person preceding such exercise date and, in either case, the issuance
price of such Capital Raise was less than $0.20 per share, then the conversion
price for the Additional Option shall be such lesser price. Upon an exercise of
the Additional Option, Original Purchaser shall deliver to Company or at
Company’s written direction, via wire transfer of immediately available funds,
an amount up to $10,000,000, and Company shall deliver to Original Purchaser the
additional Debenture, and Company and such Purchaser shall deliver the other
items set forth in Section 2.2 deliverable at each Supplemental Closing.  Upon
satisfaction of the covenants and conditions set forth in Sections 2.2 and 2.3
with respect thereto, each Supplemental Closing shall occur at the offices of
Company Counsel or such other location as the parties shall mutually agree.”

 

 

 

  

3.       Amendments to Debentures. Subject to the satisfaction of the conditions
precedent set forth in Section 5, each of the Company, Original Purchaser and
New Purchaser agree to amend the definition of “Exempt Capital Raise” in the
Debentures by replacing the references therein to “September 30, 2017” and “2017
Option” with, respectively, “January 31, 2018” and “2018 Option”.

 

4.       Reaffirmation of Security Documents. Nothing contained herein or done
pursuant hereto shall affect or be construed to affect the security interest,
lien, charge or encumbrance heretofore granted and/or any guaranty provided by
the Company and/or the Australian Subsidiary to the Purchasers (including to the
Original Purchaser, in its capacity as agent), or the priority thereof over
other liens and security interests, or to release or affect the liability of the
Company and/or the Australian Subsidiary pursuant to the Security Documents. The
Company and Australian Subsidiary hereby (a) reaffirm all of the Security
Documents and all security interests, liens, charges, encumbrances or guaranties
provided therein and (b) confirm that all such security interests, liens,
charges, encumbrances or guaranties shall secure and guaranty the Company’s
obligations under the additional Debentures purchased by Original Purchaser and
New Purchaser pursuant to the SPA including this Amendment.

 

5.       Conditions Precedent. This Amendment and the agreements of the Parties
hereunder are subject to the satisfaction of the following conditions precedent:

 

(a)       Each Party shall have delivered an executed counterpart of its
signature page to this Amendment to each other Party; and

 

(b)       The Company shall have received the unanimous written consent from its
Board of Directors, authorizing the Company’s entry into this Amendment.

 

6.       Purchase by Original Purchaser. On or prior to the expiration of ten
(10) Business Days’ following the date of this Amendment, the Company agrees to
sell, and Original Purchaser agrees to purchase, a principal amount of $400,000
of Debentures, in the form of Exhibit C to the First Amendment and giving effect
to the First Debenture Amendment and Section 3 hereof (the “Subsequent DEC
Purchase”). Within one (1) Business Day following the Company’s receipt of the
proceeds from the Subsequent DEC Purchase via wire transfer, the Company shall
deliver to Original Purchaser (i) a Debenture in a principal amount of $400,000,
upon the same terms and conditions as one or more of the Debentures previously
issued to Original Purchaser, with a “Conversion Price” of $0.16 and (ii) a
Warrant registered in the name of Original Purchaser to purchase up to 1,500,000
shares of Common Stock, with an exercise price equal to $0.20 per share of
Common Stock, subject to adjustment as set forth therein, and an expiration date
three (3) years from the date of issuance thereof.

 

7.       Purchase by New Purchaser. On or prior to the expiration of ten (10)
Business Days’ following the date of this Amendment, the Company agrees to sell,
and New Purchaser agrees to purchase, a principal amount of $100,000 of
Debentures, in the form of Exhibit C to the First Amendment and giving effect to
the First Debenture Amendment and Section 3 hereof (the “Subsequent Texican
Purchase”). Within one (1) Business Day following the Company’s receipt of the
proceeds from the Subsequent Texican Purchase via wire transfer, the Company
shall deliver to New Purchaser a Debenture in a principal amount of $100,000,
upon the same terms and conditions as one or more of the Debentures previously
issued to New Purchaser, with a “Conversion Price” of $0.16.

 

 

 

  

8.       Representations and Warranties.

 

(a)       As of the date of the effectiveness of this Amendment, and after
giving effect to the amendments in Section 2, the Company hereby represents and
warrants to New Purchaser and Original Purchaser that the representations and
warranties of the Company and its Subsidiaries contained in the Agreement and in
each other Transaction Document are true and correct on and as of such date
(unless as of a specific date therein in which case they shall be accurate as of
such date).

 

(b)       As of the date of the effectiveness of this Amendment, New Purchaser
hereby represents and warrants to the Company that the representations and
warranties applicable to New Purchaser contained in the Agreement are true and
correct on and as of such date.

 

9.       Miscellaneous.

 

(a)       Each of the Parties acknowledges and agrees that from and after the
date of the effectiveness of this Amendment, (i) each reference in the SPA to
“this Agreement”, “herein”, “hereof”, “hereunder” or other words of like import
shall mean and be a reference to the Agreement and (ii) each reference in the
Debentures to “this Debenture”, “herein”, “hereof”, “hereunder” or other words
of like import shall mean and be a reference to such Debenture, as amended
hereby. Each Debenture hereafter issued shall contain the amended provisions
contained herein rather than those related provisions contained in any
previously approved form of Debenture.

 

(b)       This Amendment, the Agreement and the other Transaction Documents (as
amended hereby), together with the exhibits and schedules thereto, contain the
entire understanding of the Parties with respect to the subject matter hereof
and thereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into such documents, exhibits and schedules.

 

(c)       Sections 5.6 (Headings), 5.9 (Governing Law), 5.11 (Execution), 5.15
(Remedies), 5.18 (Independent Nature, etc.), 5.21 (Construction) and 5.22
(Waiver of Jury Trial) of the SPA are hereby incorporated into this Amendment,
mutatis mutandis, as a part hereof for all purposes.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
by their respective officers or representatives thereunto duly authorized.

 

COMPANY:       DISCOVERY ENERGY CORP.         By:       Keith D. Spickelmier,
Chairman               ORIGINAL PURCHASER:       DEC FUNDING LLC         By:    
  Steven Webster, Manager  

 

NEW PURCHASER:       TEXICAN ENERGY CORPORATION               By:          
Name:           Title:    

 

For purposes of Section 4 only:

 

DISCOVERY ENERGY SA PTY LTD         By:           Name:           Title:    

 

 

 